ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-079, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, RAMON SARMIENTO of NORTH BAY VILLAGE, FLORIDA, who was admitted to the . bar of this State in 2004, should be suspended from the practice of law for a period of three months for discipline imposed in the State of Florida for unethical conduct that in New Jersey violates RPC 8.4(b) (criminal act reflecting adversely on lawyer’s honesty, trustworthiness, or fitness as a lawyer), and having determined the term of suspension should be suspended;
And RAMON SARMIENTO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RAMON SARMIENTO is suspended from the practice of law for a period of three months, retroactive to December 1, 2006, the effective date of respondent’s suspension from practice in Florida, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *165for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided.in Rule 1:20-17.